STONE, J.
(dissenting). — I dissent from that part of the foregoing opinion which holds that the record of the final settlement and distribution of the estate of Lalouette, made by Hall, the administrator, was legal evidence against Bishop and others, that the plaintiffs in this action are the heirs at law of Antoine Lalouette. I think the case of Lalouette v. Lipscomb, 52 Ala. 570, was erroneously decided, and that it should be overruled. I can not perceive on what principle Hall’s admission, even of record, if you please, that certain persons were the legal heirs of a decedent, whose personal representative he was, should conclude, or in any way bind his tenants, who had previously taken possession under him, that the present plaintiffs were in fact the heirs of his intestate. The probate proceeding was res inter alios acta. Bishop and his co-defendants had acquired possession under Hall, as the administrator of Antoine Lalouette. This estopped them from disputing Lalouette’s title. So, when the purposes of the administrator were accomplished, and the right of the administrator to withhold the possession of the realty from the heirs had thereby ceased (see Calhoun v. Fletcher, 63 Ala. 574), then the tenant was estopped from disputing the title of the heir, as, by the lease, he had estopped himself from disputing the title of the ancestor. The heir’s title was the ancestor’s title, and the estoppel applied as well after descent east, as before. . But this in no manner *203determined wlro tbe beir was. Tbe record in tbis case raises tbe question, wbo were tbe heirs?. The defendants were authorized to demand legal proof of that fact. I do not think tbe proof offered was legal evidence against them.